            Case 1:18-cv-03261-AT Document 56 Filed 05/21/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
                                                     May 21, 2019

VIA ECF AND EMAIL

Hon. Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                            Re:      Moreira et al v. J&I Thai Inc., et al
                                                     Case No. 18-cv-3261 (AT)

Dear Judge Torres:

        This office represents Plaintiff Juan C. Moreira in the above-referenced matter. Plaintiff

Moreira writes in response to the Court’s order dated May 8, 2019 (Dkt. No. 55) to advise that he

will file a notice of voluntary dismissal, without prejudice, against Chokedee LLC, Rod Aroy 153

Inc., Rod Aroy LLC, and Kao Doe.

        Moreira further respectfully requests that the Court now approve the settlement agreement

submitted on February 26, 2019. (Dkt. No. 54) That agreement was entered into by Moreira and

defendants Rod Aroy 153 Inc. (through its president Phannita Yitho) and Phannita Yitho.

        I thank the Court for its time and attention to this matter.

                                                             Respectfully Submitted,

                                                             /s/ Joshua S. Androphy
                                                             Joshua S. Androphy
                                                             Michael Faillace & Associates, P.C.
                                                             Attorneys for Plaintiff




                          Certified as a minority-owned business in the State of New York
